REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 2/3/2021.

Allowable Subject Matter
Claims 1, 3-4, 6-10 and 33 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 8 and 33, the closest prior art are US 20080061043 of Fujii, US 20060256335 of Chen and US 20070115551 of Spilman et al.

Regarding Claim 1, Fuji teaches a method of laser beam modulation, the method comprising: emitting a Gaussian laser beam; and modulating a shape of the emitted Gaussian laser beam  by reducing intensity of the Gaussian laser beam in a region surrounding a first line passing through a center of the Gaussian laser beam in a plan view; wherein the first line is parallel with a laser dicing direction of the emitted Gaussian laser beam; and wherein the modulating of the Gaussian laser beam comprises: splitting the emitted Gaussian laser beam through birefringence; removing a 

Regarding Claims 8 and 33, Fuji teaches a method of laser beam modulation, the method comprising: emitting a Gaussian laser beam; and modulating a shape of the emitted Gaussian laser beam by reducing intensity of the Gaussian laser beam in a region surrounding a first line passing through a center of the Gaussian laser beam in a plan view, wherein the first line is parallel with a laser dicing direction of the emitted Gaussian laser beam, wherein the modulating of the Gaussian laser beam comprises modulating the Gaussian laser beam into an 8-shaped laser beam. Chen in the same field of endeavor teaches a beam-shaping optics, wherein splitting the emitted Gaussian laser beam through birefringence and polarizations. Spilman in the same field of endeavor teaches an apparatus, wherein the modulating of the Gaussian laser beam comprises: modulating the emitted Gaussian laser beam into a cylindrical vector beam (CVB) and modulating the CVB into an 8-shaped laser beam, wherein the modulating of the Gaussian laser beam into the CVB is performed by using at least one of a spiral element, a plurality of spatial laser beam modulators, a fiber-optic polarization controller, and a spatially segmented half-wavelength plate, wherein the modulating of the CVB into the 8-shaped laser beam is performed by using a polarizing filter. 

But none of them teaches that 

wherein the polarizing filter is a vertical/ horizontal polarizing filter passing vertical/horizontal vector component of the CVB and blocking horizontal/vertical vector component of the CVB.

Regarding Claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method of laser beam modulation further comprising:
wherein removing side portions of the Gaussian laser beam using a second slit different from the first slit after removing the central portion of the split Gaussian laser beam,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3-4 and 6-7 are also allowed due to their dependence on claim 1.

Regarding Claims 8 and 33, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method of laser beam modulation further comprising:
wherein the polarizing filter is a vertical/horizontal polarizing filter passing vertical/horizontal vector component of the CVB and blocking horizontal/vertical vector component of the CVB,


Claims 9-10 are also allowed due to their dependence on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

 


/JIE LEI/Primary Examiner, Art Unit 2872